*631On a prior appeal, this Court found, inter alia, that pursuant to the parties’ stipulation of settlement, petitioner was “entitled to attorney’s fees and we accordingly remand for a hearing to determine the amount of those fees” (Matter of Thomas B. v Lydia D., 69 AD3d 24, 32 [2009]). There is no merit to respondent’s argument that petitioner was not entitled to attorney’s fees under the terms of the parties’ stipulation. However, we find that the court, in determining the amount of fees due to petitioner, relied on documents that constituted inadmissible hearsay, namely, billing statements of respondent’s former attorney (cf. Seinfeld v Robinson, 300 AD2d 208, 209 [2002]). Indeed, the order fails to specify any other basis for the specific amount awarded. Accordingly, the matter is remanded to the trial court for clarification of the basis for the amount of fees awarded.
Furthermore, the trial court improperly awarded $11,000 in child support arrears. According to the terms of the parties’ stipulation, the amount awarded should have totaled $11,742 in arrears and $5,322 in interest on the arrears.
We have considered the parties’ remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Andrias, Friedman, Catterson and Freedman, JJ.